Title: To George Washington from Joseph Jones, 15 November 1789
From: Jones, Joseph
To: Washington, George

 
          
            Dr Sr
            [c.15 November 1789]
          
          After a conflict in my breast for two weeks past, whch I should transgress a rule from which I have in no instance departed, al[t]ho’ honoured with several respectable appointments by my Country, I have determined to inform you of my wish to come into the office of district Judge—the emoluments of the appointment with the profitts I could make from my fortune though small would enable me to disc[h]arge in a few years a debt I owe the estate of the late Col. Tayloe for which I am much pressed and to pay which demand I have offered to sell my land in King George County but cannot (such is the depreciation of property) obtain a reasonable price for it or indeed as yet any offer. Necessity I well know is an unfavourable pretence to offices of great trust, but I think I have integrity and resolution sufficient to bear me through any trial I may be exposed to where doing justice shall occasion the embarrassment—the principal difficulty with me was whether I could execute the trust with propriety, and if I do not deceive myself, notwithstanding my having been long out of the business of the Courts, and am as the common phrase is rusty, yet I Fear not being able to put the business in motion and to carry it on in such manner as not to disgrace the appointment—I should not have presumed to come forward while the office was open to Pendleton, Wythe, Blair and E. Randolph, but as they are no longer in the way should you be at liberty to nominate me consistent with the ⟨rules⟩ prescribed to yourself for such important appointm⟨ents⟩ you may rely my best endeavours shall be exerted in the office and that should I find myself unequal to the undertaking I shall as soon as the discovery is made afferd you an oppertunity of introducing a more proper person—let the issue of this application be what it may, you will hear no complaint from but as usual retain the good wishes of Dr Sr aff. & obed. Servt
          
            Jos: Jones
          
        